Per Curiam.
The members of the court are equally divided as to whether there should be a new trial of this ease. Eish, C. J., and Lumpkin and Atkinson, JJ., are of the opinion that a new trial should be granted because of certain rulings of the court complained of. Evans, P. J., and Beck and Holden, JJ., are of the opinion that no errors of law were committed, and that the verdict is supported by the evidence. The judgment of the court below, therefore, stands affirmed by operation of law.

Judgment affirmed.